Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “contains” in line 4 should be written as “and which contains.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the intersection point" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, this claim is indefinite as it merely recites a use without any active, positive steps delimiting how this use is actually practiced, as per MPEP 2173.05(q). The use of the claimed bone 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali (U.S. Patent No. 8,485,820).
Regarding claim 1, Ali  discloses a bone augmentation piece for filling out a defective area in a bone, comprising a main part (500) which is adapted to be inserted into the defective area without a gap, as the device is custom made to fit this area (col. 5, lines 4-13) and is filled with bone filler material which would further eliminate all gaps (col. 9, lines 9-15), wherein the main part (500) comprises a truss-type structure made of webs (as shown in Fig. A, derived from Fig. 5) and cavities (as shown in Fig. A) and which define meshes (as shown in Fig. A), and which contains or is made up from ceramic materials (col. 5, lines 14-25), and the webs (as shown in Fig. A) and meshes (as shown in Fig. A) are surrounded on at least one side on the outside by a rim (620), the rim (620) having more than five times the thickness of a web in at least one direction, as the rim (620) is shown covering more than five webs 

    PNG
    media_image1.png
    712
    686
    media_image1.png
    Greyscale

Regarding claim 5, Ali discloses the bone augmentation piece according to claim 1, wherein the webs (as shown in Fig. A) are identical as to at least some of the material properties, as they are made of the same material (col. 5, lines 14-25).  
Regarding claim 6, Ali discloses the bone augmentation piece according to claim 1, wherein the webs are linear/straight (Fig. 5).  
Regarding claim 7, Ali discloses the bone augmentation piece according claim 1, wherein the webs (as shown in Fig. A) and meshes (as shown in Fig. A) define a wall (as shown in Fig. A) designed in the form of a pocket (as shown in Fig. A), which is interpreted as a pocket as it is a mostly empty space which can be filled with another material (Fig. 7).  
Regarding claim 9, Ali discloses kit consisting of a bone augmentation piece according to claim 1 comprising an implant (670 and 549) inserted therein to (Fig. 11), as the bone augmentation piece is 
Regarding claim 10, Ali discloses the use of the bone augmentation piece according to claim 1 as a drill jig, as holes in the top of the bone augmentation piece are used to guide the direction of screws which are drilled into the bone augmentation piece (Figs. 7-12).  

Claims 1-4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamoto et al. (U.S. Patent No. 5,496,372).
Regarding claim 1, Hamamoto et al. discloses a bone augmentation piece for filling out a defective area in a bone, comprising a main part (S1) which is adapted to be inserted into the defective area without a gap, as the bone augmentation piece is designed for bone ingrowth (col. 6, lines 36-39), which would remove any gap, wherein the main part (S1) comprises a truss-type structure made of webs (as shown in Fig. B, derived from Fig. 2) and cavities (H) and which define meshes (as shown in Fig. B), and which contains or is made up at least in part from ceramic materials at it comprises a ceramic coating (col. 7, lines 57-63), and the webs (as shown in Fig. B) and meshes (as shown in Fig. B) are surrounded on the outside by a rim (as shown in Fig. B), the thickness of the rim (as shown in Fig. B) being equal to the difference between P1 and the radius of a cavity (H, Fig. 2), and therefore being equal to 875 μm (col. 6, lines 51-57). As the thickness of a web is 100 μm (col. 6, lines 53-55), the rim (as shown in Fig. B) has more than five times the thickness of a web (as shown in Fig. B).

    PNG
    media_image2.png
    524
    712
    media_image2.png
    Greyscale

Regarding claim 2, Hamamoto et al. discloses the bone augmentation piece according to claim 1, wherein plural webs (as shown in Fig. B) are intersecting and are interconnected at the intersection point (as shown in Fig. B).
Regarding claim 3, Hamamoto et al. discloses the bone augmentation piece according to claim 1 wherein the webs (as shown in Fig. B) form a grid structure in which the majority of the meshes (as shown in Fig. B) has an equal surface area, as each mesh is identical and would therefore have the same surface area.
Regarding claim 4, Hamamoto et al. discloses the bone augmentation piece according to claim 3, wherein the meshes (as shown in Fig. B) take a rectangular shape from one planar view point of the meshes (Fig. 3).  
Regarding claim 8, Hamamoto et al. discloses the bone augmentation piece according to claim 2, wherein the thickness of the webs (as shown in Fig. B) is within the range of one quarter to one tenth of the length of the webs (as shown in Fig. B) between two intersection points (as shown in Fig. B). A length of webs between intersection points would be equal to the horizontal interval between cavities (H), as an intersection point is located at the edge of each cavity (Fig. 2). A length of webs between intersection 
Regarding claim 11, Hamamoto et al. discloses the bone augmentation piece according to claim 2, wherein the webs (as shown in Fig. B) form a grid structure in which the majority of the meshes (as shown in Fig. B) has an equal surface area, as each mesh is identical and would therefore have the same surface area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774